Citation Nr: 1500224	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-14 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel







INTRODUCTION

The Veteran had active duty service from March 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas (though jurisdiction lies with the Des Moines, Iowa RO).   

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.  


FINDING OF FACT

The Veteran's bilateral hearing loss disability is related to his active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral hearing loss hearing loss disability have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below as to the grant of this claim, VA's fulfillment of its duties to notify and assist need not be addressed at this time. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).
Generally, in order to establish direct service connection, three elements must be established.  There must be medical, or in certain circumstances, lay evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

There is evidence that the Veteran has a current bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385 (2014).  See December 2008 VA Examination Report.  The RO conceded military noise exposure and acoustic trauma in the April 2012 Statement of the Case, based on an October 1969 personnel record that noted a perforated left ear drum and temporary loss of hearing occurred "while on a combat operation when a booby trap detonated."  As such, the first two elements of direct service connection are satisfied.  The crucial remaining inquiry is whether there is a nexus between the Veteran's current bilateral hearing loss disability and his active service.

Initially, the Veteran's service treatment records included an April 1968 induction examination report, which contained audiometric test results (along with an accompanying audiogram graph).  Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  However, in this case, the Veteran's April 1968 induction examination report included a note of "ASA" in the section listing the audiometric test results.  In order to facilitate data comparison, ASA standards can be converted to ISO-ANSI standards.  The April 1968 induction audiometric testing, when converted to ISO-ANSI standards, showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
0
LEFT
15
5
10
5
0

Also of record is a January 1971 separation examination report, which contained a note from the Veteran that he was in good health and also contained audiometric testing results (without an accompanying audiogram graph).  The results were noted as:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
0
0
0
N/A
0

Post service, an April 1971 VA examination report noted that the Veteran's hearing was normal and that hearing loss was not noted, but did not contain audiometric test results.

An April 1976 VA examination report included a note that appears to be from the Veteran under the "Present Complaint" heading of "[h]earing problem."  No audiometric test results were of record.  

In multiple statements, to include one received in April 2009, the Veteran referenced applying for entitlement to service connection for a bilateral hearing loss disability in May 1990 and stated that Disabled American Veterans (DAV) assisted him.  The Veteran submitted a copy of a VA Form 21-256 (Veteran's Application for Compensation or Pension) that was dated May 29, 1990 that listed hearing loss as a disability.  The Veteran also submitted a copy of a VA Form 21-4138 (Statement in Support of Claim) that was dated May 29, 1990 that referenced receiving a Purple Heart related to his ear in relation to a land mine incident and that his hearing "does not seem adequate at this time."  These documents were not previously of record as being received around May 1990.  The VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) of record appointing DAV was also dated May 29, 1990.  As such, while the VA Form 21-256 and VA Form 21-4138 are not of record as being received around May 1990, the Board finds the documents and statements made to be credible representations of the Veteran's decreased hearing acuity in May 1990.

Of record is a June 2008 letter from a private medical provider, D.L., an audiologist.  The letter referenced the Veteran's reported "history of excessive noise exposure while serving in the U.S. Army Infantry during combat in Vietnam" and "carrying an M-16 rifle and grenade launcher."  The letter referenced audiometric testing (also of record) and noted an interpretation of mild high frequency sensorineural hearing loss for the right ear and mild sloping to moderate sensorineural hearing loss for the left ear.  The letter stated that the Veteran's "hearing loss is certainly consistent with excessive noise exposure and given the fact that he was a right handed shooter, the greater loss in the left ear is expected."  

The Veteran was afforded a VA examination in December 2008.  As referenced above, this examination report contained results sufficient for a bilateral hearing loss disability for VA purposes.  The Veteran reported no recreational or occupational noise exposure and it was noted that hearing protection was mandatory at his occupation when around loud equipment in his work as a City employee.  The examination report included a negative opinion that the Veteran's hearing loss was not caused by or a result of military noise exposure and included a rationale of "normal entrance and separation examinations."  

A January 2009 VA treatment note referenced that the Veteran noted hearing loss "for more than 19 years ago."  After listing hearing loss and other symptoms, the same VA treatment note also stated that "this began while in Viet Nam" and referenced two mine incidents, which appears to date the onset of hearing loss to the Veteran's active service.  Another January 2009 VA treatment note referenced the Veteran having "a decrease in hearing since at least 1990 when he put in a claim for hearing loss."    

In a February 2012 statement, the Veteran indicated that he did not remember having a hearing test in 1971 after returning from Vietnam.  
A VA opinion was obtained in February 2012, with an addendum dated March 2012.  This opinion referenced the Veteran's entrance and separation examination audiometric test results as showing "no hearing loss and no significant threshold shift in the time frame between these two exams" and stated that the Veteran's bilateral hearing loss disability was "more likely than not related to age related pres[b]ycusis and civilian noise exposure in the 37+ years between separation from service in 1971 and the private audio exam in" June 2008.  

The Veteran's representative submitted a September 2014 Appellant's Brief, which referenced that the January 1971 separation examination "did not include diagnostic audiogram noting measurement of hearing loss upon separation" and that it "did not include an audiogram or any other indication that the appellant's hearing was actually measured."  The representative referenced the Veteran's February 2012 statement that he did not remember having a hearing test in 1971 after returning from Vietnam.  The representative stated that "[w]e submit that [the Veteran's] hearing was not measured" and that "[i]t would have been simple enough to write '0' on the SF88 in order to not delay this combat [V]eteran's separation from service."

After review of the record, and resolving reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's bilateral hearing loss disability is related to his active service.  The Board finds the rationales provided in the December 2008 VA examination report and February/March 2012 VA opinion to be of limited probative value.  Both rationales rely heavily on a comparison between the Veteran's entrance examination and separation examination audiometric test results.  As discussed above, the April 1968 induction examination test results were provided in ASA standards and neither examiner referenced the conversion into ISO-ANSI standards required to facilitate data comparison with the January 1971 separation examination audiometric test results (presumably presented in ISO-ANSI standards).  As noted above, both the Veteran and his representative have also questioned whether the January 1971 separation audiometric examination actually occurred.  In addition, the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 (2014)), is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection may be granted for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

With respect to the February/March 2012 VA opinion, this also referenced the Veteran's bilateral hearing loss disability being related to "civilian noise exposure."  The December 2008 VA examination report, however, included a denial of recreational and occupational noise exposure from the Veteran.  Additionally, both negative VA opinions, and in particular the February/March 2012 VA opinion referencing a "37+ year[]" gap between the Veteran's separation from service in 1971 and the private audio examination in June 2008, do not appear to consider the Veteran's competent and credible testimony as to a decrease in hearing acuity since service.  See January 2009 VA treatment note (referencing hearing loss beginning in Vietnam), VA Forms 21-22 and 21-526 dated May 1990 (referencing hearing loss) and April 1976 VA examination report (noting hearing problems).  While the first audiometric testing of record after the Veteran's separation from service in 1971 is not until June 2008, it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  For the issues discussed, the Board finds the rationales provided in the December 2008 VA examination report and February/March 2012 VA opinion to be of limited probative value.

The Board finds the June 2008 positive private medical opinion from audiologist D.L. to be of more probative value.  The provider referenced the Veteran's reported in-service noise exposure and related the Veteran's current bilateral hearing loss disability to that exposure, with a rationale that the Veteran's "hearing loss is certainly consistent with excessive noise exposure."  The Board finds this to be the most probative evidence of record with respect to the crucial issue of a nexus between the Veteran's current bilateral hearing loss disability and his military service.  As such, the Board concludes that the Veteran's bilateral hearing loss disability is related to his active service and entitlement to service connection for a bilateral hearing loss disability is warranted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R.   §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).
  
ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.  



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


